DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14, 15, 17, 19, 20, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Ishikawa et al, US Patent Application Publication 2018/0033681 in view of Faure et al, US Patent Application Publication 2006/0091400 (both as cited in previous Office Action).

Regarding claim 14, Ishikawa teaches a method for producing a semi-conductor-on-insulator type multilayer stack, the method comprising providing a support substrate 1, the support substrate comprising a superficial layer, then performing an ion implantation with ions selected from among noble and hydrogen gas ions, the ions 7 enriched with at least one gas, formed from said ions, in said buried portion, said layer enriched with at least one gas being configured to forma porous semi-conductive material layer, thermally oxidating at least one superficial portion of the superficial layer, to form an oxide layer 3 extending from the surface of the superficial layer of the support substrate, the oxidation and the implantation of ions being configured such that the oxide layer and the layer enriched with at least one gas are juxtaposed (as shown in figure 4(e)), providing a donor substrate 11, the donor substrate comprises a superficial donor layer 12, having a surface (Figure 4(c)), then assembling the support substrate and of the donor substrate (figure 4(f)), wherein the ion implantation in the buried portion of the superficial layer of the support substrate precedes the thermal oxidation of the superficial portion of the superficial layer of the support substrate (figure 4(e) and [0086]).

Ishikawa fails to teach the support substrate has a superficial layer based on a monocrystalline semi-conductive material.

Faure teaches the support substrate 10 has a superficial layer 11 based on a monocrystalline semi-conductive material (figure 1 and [0031-00302]) by teaching that the support substrate may be made of monocrystalline silicon material.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Faure with that of 

Regarding claim 15, Ishikawa teaches the method is exempt from a polishing of the surface of at least one from among the superficial layer of the support substrate and the superficial donor layer of the donor substrate, prior to the assembly of the support substrate and of the donor substrate (since Ishikawa does not state that the superficial donor is polished, Ishikawa meets the limitation of this claim).

Regarding claim 17, Ishikawa teaches comprising a thermal annealing of the support substrate following the ion implantation in the buried portion of the superficial layer of the support substrate [0086],

Regarding claims 19 and 20, Ishikawa fails to teach the ion implantation in the buried portion of the superficial layer of the support substrate is carried out at an implantation energy comprised between 0.5 keV and 1 MeV or 1 and 200keV.

Faure teaches the ion implantation in the buried portion of the superficial layer of the support substrate is carried out at an implantation energy comprised between 0.5 keV and 1 MeV or 1 and 200keV [0043] as a typical implantation energy for doping a substrate.



Regarding claims 26 and 27, Ishikawa teaches the thermal oxidation forming the oxide layer forms a juxtaposition interface with the layer enriched with at least one gas, wherein at least one portion of the layer enriched with at least one gas is oxidized [0086], wherein the juxtaposition interface has a thickness of between 3nm and 100nm [0086].

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" 

Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g).

Regarding claim 28, Ishikawa teaches method for producing a semi-conductor-on-insulator type multilayer stack, the method comprising: providing a support substrate 1, the support substrate comprising a superficial layer, then performing an ion implantation with ions selected from among noble and hydrogen gas ions, the ions being implanted in a buried portion of the superficial layer of the support substrate at a depth P1 of the surface of the superficial layer, so as to form a layer enriched with at least one gas, formed from said ions, in said buried portion, said layer enriched with at least one gas being intended to form a porous semi-conductive material layer 7, providing a donor substrate 11, the donor substrate comprising a superficial donor layer, comprising an oxide layer 12 and after the implantation, assembling the support substrate and the donor substrate, wherein the method is configured such that the oxide 

Ishikawa fails to teach the support substrate has a superficial layer based on a monocrystalline semi-conductive material.

Faure teaches the support substrate 10 has a superficial layer 11 based on a monocrystalline semi-conductive material (figure 1 and [0031-00302]) by teaching that the support substrate may be made of monocrystalline silicon material.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Faure with that of Ishikawa because monocrystalline silicon is one of several generally known materials that are used in the art to make a support substrate.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa and Faure as applied to claim 14 above, and further in view of Kononchuk et al, US Patent 2017/0221839 (as cited in previous Office Action).

Regarding claim 16, Ishikawa and Faure fail to teach between the ion implantation in the buried portion of the superficial layer of the support substrate and the thermal oxidation of the superficial portion of the superficial layer of the support 

Kononchuk teaches an alternative means of forming the disclosed support structure in figure 4(e) of Ishikawa, in which the structure is formed by an epitaxial growth of a semi-conductive material layer 5 on the surface of the superficial layer of the support substrate 4 (figure 3(a)) between the ion implantation in the buried portion of the superficial layer of the support substrate (figures 2) and the thermal oxidation of the superficial portion of the superficial layer of the support substrate (figure 3(b)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kononchuk with that of Ishikawa and Faure because Kononchuk teaches an alternative means of forming the disclosed support structure in figure 4(e) of Ishikawa, that would also be conventionally done in the semiconductor art.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa and Faure as applied to claim 14 above, and further in view of Botula et al, US Patent Application Publication 2011/0131542 (as cited in previous Office Action).

Regarding claim 18, Ishikawa and Faure fail to teach thermal annealing comprises an exodiffusion annealing to discharge the at least one gas from said enriched layer.

However, Ishikawa does teach the formation of a trapping layer as layer 7. One such means of forming a trapping layer, is shown in Botula, which teaches thermal annealing comprises an exodiffusion annealing to discharge the at least one gas from said enriched layer [0059] by ion implantation with hydrogen or noble gases, then performing an annealing process, which then forms micropores in the trapping layer, which is causes by gas discharged from said trapping layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Botula with that of Ishikawa and Faure because it would enable the practitioners of Ishikawa and Faure a conventionally-known means of forming a trapping layer in a semiconductor substrate.

Claims 21- 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa and Faure as applied to claim 14 above, and further in view of Usenko et al, US Patent Application Publication 2016/0276209 (herein referred to as (“Usenko209”) or Usenko, US Patent 6,352,909 (herein referred to as “Usenko’909”, all as cited in previous Office Action).

Regarding claims 21 and 22, Ishikawa and Faure fail to teach the method comprises several ion implantations, preferably successive, wherein the several ion implantations preferably successive.

D1-4 layers. The result is a charge trap layer that is thermally stable and preserve the charge trapping effectiveness and significantly improve the performance of completed device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Usenko’209 with that of Ishikawa and Faure because performing multiple implantations to form a charge trap layer results in a thermally stable charge trap layer and preserves the charge trapping effectiveness and significantly improve the performance of completed device.

In addition, Usenko’909 teaches forming a trap layer using successive ion implantations of boron and hydrogen (column 1, lines 46-54), which has an advantage of using less implantation dosage, thereby reducing manufacturing costs.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Usenko’909 with that of Ishikawa and Faure because using a two-species implantation process has an advantage of using less implantation dosage, thereby reducing manufacturing costs




Regarding claim 24, Usenko’209 teaches at least one from among the several ion implantations is carried out at a different implantation depth with respect to the implantation depths of the other ion implantations (figure 5 and [0042]).

Regarding claim 25, Usenko’209 teaches at least one from among the several ion implantations is configured to implant a different dose with respect to the implanted doses of the other ion implantations [0042].

Response to Arguments

Applicant's arguments filed December 30, 2021 have been fully considered but they are not persuasive. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "an then ion implantation is performed penetrating the first dielectric layer (oxide film) 3 to form the carrier trap layer immediately under the oxide”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Claims 14 and 26 don’t recite performing the ion implantation, then thermally oxidizing the implanted superficial layer, but instead recites performing an ion implantation of the superficial layer and oxidizing the superficial layer, wherein the oxide layer and the enriched layer are juxtaposed. Since there are no limitations that positively recite these steps being in a specific sequence, claims 14 and 24 are still broad enough that a prior art that teaches performing the thermal oxidation then ion implantation would still meet the limitation of these claims, which is disclosed in the reference of Ishikawa, as stated above. 

Therefore, the rejection of independent claims 14 and 26 under 35 USC 103 as being obvious over the cited prior art of record is maintain.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





QVJ
/DALE E PAGE/           Supervisory Patent Examiner, Art Unit 2899